Order entered June 5, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00536-CR

                              TOMMY RAY VIDAL, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                       On Appeal from the 363rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F11-35123-W

                                          ORDER
                           Before Justices Fillmore, Evans, and Lewis

       The Court GRANTS the May 20, 2014 motion of Katherine Drew to withdraw as

appellant’s counsel.


                                                     /s/   DAVID LEWIS
                                                           JUSTICE